 



Exhibit 10.6
June 25, 2007
Mr. Thomas P. Gibbons
The Bank of New York Company, Inc.
One Wall Street
New York, New York 10286
Re:     Transition Agreement
Dear Todd:
          As you are aware, The Bank of New York Company, Inc. (together with
its affiliates, the “Company”) and Mellon Financial Corporation (together with
its affiliates, “Mellon”) have entered an agreement and plan of merger dated as
of December 3, 2006 (as amended and restated from time to time, the “Merger
Agreement”), pursuant to which the Company and Mellon will merge (the “Merger”)
to form a new corporation as of the consummation of the Merger (the date of
consummation, the “Effective Date”) to be named The Bank of New York Mellon
Corporation (together with its affiliates, “BNY-Mellon”). By operation of the
Merger, BNY-Mellon will succeed to all of the rights and obligations of the
Company under this Agreement from and after the Effective Date.
          You are currently a senior executive officer of the Company. As such,
you are an integral part of the Company’s management, and a key participant in
the decision-making process relative to the planning and policy for BNY-Mellon.
You will become a member of BNY-Mellon’s newly formed “Executive Committee” as
of the Effective Date.
          The Company believes that it is critical to its continued success, and
to the ultimate success of the Merger, that you remain employed with the Company
through the Effective Date, and with BNY-Mellon after the consummation of the
Merger. In order to induce you to remain with the Company through the Merger and
with BNY-Mellon after the Merger, the Company offers you the position and
benefits provided for in this Transition Agreement (this “Agreement”), including
the special protections applicable during the 36-month period following the
Effective Date (such period, the “Transition Period”) as described in this
Agreement. This Agreement will become effective on the Effective Date; in the
event the consummation of the Merger does not occur for any reason before the
date the Merger Agreement terminates by its terms, this Agreement will terminate
and will be of no force or effect. Unless you become eligible to receive
benefits under Section 3 of this Agreement during the Transition Period, this

 



--------------------------------------------------------------------------------



 



Agreement will terminate and be of no force and effect as of the end of the
Transition Period.
          You understand that this Agreement supplements, and does not supersede
in any way, the Change in Control Agreement between you and the Company, dated
as of July 11, 2000 (your “Existing CIC Agreement”). You further understand that
the Merger will not constitute a “Change in Control” of the Company as defined
under your Existing CIC Agreement. If a Change in Control of BNY-Mellon occurs
during the Transition Period, if applicable, you may elect to receive benefits
under either (1) the terms of this Agreement or (2) the terms of your Existing
CIC Agreement. By operation of the Merger, “BNY-Mellon” will be substituted for
the Company effective as of the Effective Date for purposes of your Existing CIC
Agreement (including but not limited to the definitions contained therein). A
“Change in Control” of BNY-Mellon under this Agreement shall have the same
meaning as a “Change in Control” under your Existing CIC Agreement.
     1. Position with BNY-Mellon.
          Your employment with BNY-Mellon will begin on the Effective Date. You
will have the position of Senior Executive Vice President of BNY-Mellon and will
serve on the BNY-Mellon Executive Committee. Your responsibilities, authority
and entitlements will be consistent and commensurate with your position.
     2. Special Team Bonus Award.
          The Company and Mellon will propose to BNY-Mellon that, at its
organizational meeting, BNY-Mellon adopt a special Transition Team Bonus Award
Program for members of BNY-Mellon’s Executive Committee (the “Team Bonus Award
Program”) and that you become a participant in, and be granted an award under,
the Team Bonus Award Program as of such date (your “Team Bonus Award”). Your
proposed Team Bonus Award would generally vest and be payable to you only if you
remain continuously employed with BNY-Mellon through the end of the Transition
Period, except as otherwise provided in Section 3. The proposed amount of your
Team Bonus Award under the proposed Team Bonus Award Program is set forth in the
Schedule attached hereto.
     3. Termination Provisions.
          (a) Severance Payments. If your employment with BNY-Mellon is
terminated during the Transition Period either by BNY-Mellon other than for
Cause (as defined in Section 3(d)) or by you for Good Reason (as defined in
Section 3(d)), which under either circumstance does not include a termination
for death, disability (as defined in Section 3(f)), Retirement (as defined in
Section 3(d)) or resignation without Good Reason, then BNY-Mellon will provide
to you, within 30 days following your Termination Date (as defined in
Section 3(d)) or for Performance Shares and Performance Units, as soon as
practicable after the end of the applicable performance period in accordance
with the applicable award agreements, if later, the following, subject in each
case to Section 3(c) and Section 4(j):
               (i) Cash Severance. BNY-Mellon will pay you a lump sum in cash
equal to 2 times the sum of (x) your annual base salary in effect immediately
before the

2



--------------------------------------------------------------------------------



 



time a Notice of Termination (as defined in Section 3(d)) is provided to you or
is provided by you or, if higher, your annual base salary in effect immediately
before the Effective Date, and (y) the highest annual cash bonus earned by you
from the Company or BNY-Mellon during the Company’s and BNY-Mellon’s previous 3
completed fiscal years immediately before your Termination Date (the “Bonus
Amount”).
               (ii) Pro Rata Bonus for Year of Termination. BNY-Mellon will pay
you a lump sum in cash equal to the pro rata portion of your annual bonus for
the fiscal year in which the Termination Date occurs, in an amount equal to the
result of multiplying (x) the Bonus Amount, and (y) a fraction, the numerator of
which is the number of calendar days in the year in which the Termination Date
occurs through the Termination Date, and the denominator of which is 365.
               (iii) Equity Awards.
                    (A) Unearned Performance Units. BNY-Mellon will pay you a
pro rata portion of any of your unearned Performance Units, based on the number
of full months of the relevant “Performance Cycle Measurement Period” (as
defined in the Performance Share Agreement of the Company’s 2003 Long-Term
Incentive Plan (“LTIP”)) which have elapsed before your Termination Date, to the
extent such Performance Units are earned based on actual performance at the end
of the applicable Performance Cycle Measure Period, and the remainder of your
Performance Units will be cancelled.
                    (B) Earned Unvested Performance Shares. At your Termination
Date, any Performance Shares awarded to you under the Performance Share
Agreement of the LTIP (or any successor plans) to the extent earned as of your
Termination Date based on actual performance at the end of the applicable
performance period will be deemed non-forfeitable, and you will be fully vested
in such Performance Shares.
                    (C) Restricted Stock Awards. Except as otherwise provided
for in your April 2, 2007 restricted share unit award, at your Termination Date,
the restrictions applicable to all shares of restricted stock and restricted
share units awarded under the LTIP (or any successor plans) will lapse, and you
will be fully vested in all such shares and share units.
                    (D) Stock Options. Except as otherwise provided for in your
April 2, 2007 stock option award, any stock options granted under the LTIP (or
any prior or successor plans) (the “Options”) that are unvested at your
Termination Date will fully vest upon your Termination Date or if later, one
year following the grant date of the applicable Option, and such Options will
remain exercisable for 5 years after the Termination Date if you are eligible
for Retirement on such date, or (y) 3 years after the Termination Date if you
are not eligible for Retirement on such date (but in no event later than the
original expiration date of the Options), notwithstanding any Option terms which
may be to the contrary.

3



--------------------------------------------------------------------------------



 



                    (E) BNY-Mellon Equity. Any shares of restricted stock and
restricted share units and any other forms of equity compensation (other than
performance shares, performance units and stock options) awarded to you
following the Effective Date by BNY-Mellon that remain unvested at your
Termination Date will immediately vest in full, and all restrictions thereon
will immediately lapse. Any options to purchase shares of BNY-Mellon granted to
you by BNY-Mellon after the Effective Date will vest and remain exercisable in
accordance with the terms of the applicable BNY-Mellon plans and award
agreements. Any performance shares and performance units granted to you by
BNY-Mellon after the Effective Date will vest on a pro-rata basis, based on the
number of full months of the relevant performance period which have elapsed
before your Termination Date, and will be payable to the extent earned based on
actual performance as of the end of such performance period in accordance with
the terms of the applicable BNY-Mellon plans and award agreements.
               (iv) Team Bonus Award. Your Team Bonus Award, if granted by
BNY-Mellon, will vest in full and be paid in accordance with the terms of the
Team Bonus Award Program.
               (v) Retirement Plan Payment. BNY-Mellon will pay to you the lump
sum actuarial equivalent (utilizing actuarial assumptions no less favorable to
you than those in effect under the Company’s Retirement Plan on the date of this
Agreement) of the excess of the (A) benefits under the Company’s Retirement Plan
and Excess Benefit Plan and any other defined benefit retirement plans of the
Company and BNY-Mellon (excluding, however, any nonqualified supplemental
executive retirement plan (“SERP”) in which you may have rights) (collectively,
the “Defined Benefit Plans”) which you would receive if your employment
continued for 2 years after your Termination Date, assuming for this purpose
that (x) your accrued benefits under the Defined Benefit Plans were fully
vested, (y) in each of the 2 years you received salary at the annual rate in
effect immediately before your Termination Date and bonus compensation equal to
the Bonus Amount and (z) there was no reduction or offset under the Defined
Benefit Plans for the actuarial value of your account under the Company’s
Employee Stock Ownership Plan (the “ESOP”), over (B) the vested accrued benefits
payable under the Defined Benefit Plans as of your Termination Date if there was
no reduction or offset thereunder for the actuarial value of your ESOP account.
For the avoidance of doubt, the payments under this Section 3(a)(v) are in
addition to any rights to payment you may have with respect to vested accrued
benefits under the Defined Benefit Plans as of your Termination Date.
               (vi) Welfare Benefits. BNY-Mellon will maintain in full force and
effect, for you and your dependents, for a period terminating on the earliest of
(a) 2 years after your Termination Date, (b) the commencement date of equivalent
benefits from a new employer or (c) your attainment of age 65, all insured and
self-insured employee welfare benefit plans in which you were entitled to
participate immediately before your Termination Date, to the extent that your
continued participation is possible under the general terms and provisions of
such plans (and any applicable funding media) and that you continue to pay an
amount equal to your regular contribution to participate in such

4



--------------------------------------------------------------------------------



 



plans. If your participation in any such plan is barred, BNY-Mellon will
arrange, at its sole cost and expense, to cause to have issued for your
dependents’ and your benefit individual policies of insurance providing benefits
substantially similar (on a pre-tax basis) to those which you otherwise would
have been entitled to receive under such plans pursuant to this
Section 3(a)(vi). If such insurance is not available at a reasonable cost to
BNY-Mellon, BNY-Mellon will provide you and your dependents with equivalent
benefits (on a pre-tax basis). You will not be required to pay any premiums or
other charges (other than any applicable taxes) in an amount greater than that
which you would have paid in order to participate in such plans. Notwithstanding
anything to the contrary herein, no benefits will be provided pursuant to this
Section 3(a)(vi) to the extent such benefits would result in the duplication of
any benefits provided to you under another BNY-Mellon plan.
          (b) Special Termination Right. You may terminate your employment for
any reason or for no reason within 30 days immediately following the 30-month
anniversary of the Effective Date, provided you give BNY-Mellon at least three
months notice of your intent to so terminate your employment (your “Special
Termination Right”). If you exercise your Special Termination Right, you will
receive, within 30 days following your Termination Date or for Performance
Shares and Performance Units, as soon as practicable after the end of the
applicable performance period in accordance with the applicable award
agreements, if later, subject in each case to Section 3(c) and Section 4(j):
(1) immediate vesting of any unvested Options (other than your April 2, 2007
stock option award) and BNY-Mellon stock options which you hold at the date of
your Termination Date, and such Options and BNY-Mellon stock options will remain
exercisable for (x) 5 years if you are eligible for Retirement on such date (as
defined in Section 3(d)), or (y) 3 years if you are not eligible for Retirement
on such date, notwithstanding the original terms of such Options and BNY-Mellon
stock options (but not later than the original expiration dates of such
respective options), (2) pro rata vesting of any unearned Performance Shares and
Performance Units, in each case based on actual performance as of the end of the
applicable performance period in accordance with Section 3(a)(iii)(A) hereof,
and full vesting of any earned (as of your Termination Date based on actual
performance at the end of the applicable performance period) unvested
Performance Shares and Performance Units, (3) pro rata vesting of your April 2,
2007 restricted share unit and stock option awards pursuant to the terms of such
awards, (4) pro rata vesting of your Team Bonus Award, if granted by BNY-Mellon,
based on the number of days during the Transition Period which have elapsed
before your Termination Date, valued, as applicable, using the Termination Price
and to be paid in accordance with the terms of the Team Bonus Award Program and
(5) a lump-sum cash payment equal to the pro rata portion of your annual bonus
for the fiscal year in which you exercise your Special Termination Right,
calculated in accordance with Section 3(a)(ii) hereof, except that “Bonus
Amount” in clause (x) of Section 3(a)(ii) shall mean the amount of your annual
bonus for the fiscal year of your termination as determined by BNY-Mellon based
on actual performance achieved through the end of such fiscal year, to be paid,
notwithstanding anything to the contrary herein, at the same time that annual
bonuses for such year are paid to other BNY-Mellon executives but in no event
later than two and one half months after the end of such fiscal year. For the
avoidance of doubt, the payments under this Section 3(b) are in addition to any
rights to payment you may have with respect to vested accrued benefits under the
Defined Benefit Plans as of your Termination Date.
          (c) Release Condition and Restrictive Covenants. In consideration of
and as a condition to your receipt of the compensation and benefits to be
provided to you under this Agreement, and in recognition of your access to the
confidential and proprietary information and valued client relationships and
trade secrets of the Company and, in the future, BNY-Mellon, if on your
Termination Date you are eligible to receive Severance Payments under Section
3(a) of

5



--------------------------------------------------------------------------------



 



this Agreement or if you are exercising your Special Termination Right, you
agree that (A) you will execute a release in favor of BNY-Mellon and all of its
affiliates substantially in the form attached to this Agreement as Exhibit A,
and the release must become effective and irrevocable in accordance with its
terms and (B) you will be subject to the following:
               (i) Noncompete. During your employment and through the end of the
Restricted Period, you will not, directly or indirectly (A) hold a 3% or greater
equity, voting or profit participation interest in a Competitive Enterprise (as
defined below) or (B) render any services, whether as an employee, officer,
consultant, agent or otherwise, to a Competitive Enterprise (as defined in
Section 3(d)) including, without limitation, engaging in, directly or
indirectly, or managing or supervising personnel engaged in, any of the Relevant
Activities (as defined in Section 3(d)).
               (ii) Nonsolicit of Employees. During your employment and through
the end of the Restricted Period, you will not, directly or indirectly, for
yourself or for any third party, solicit, influence, encourage, induce, recruit
or cause any employee of BNY-Mellon or any person who was an employee of the
Company, Mellon or BNY-Mellon within the 6 month period before your Termination
Date to resign from BNY-Mellon or to apply for or accept employment with any
Competitive Enterprise.
               (iii) Nonsolicit of Customers. During your employment and through
the end of the Restricted Period, you will not directly or indirectly
(A) solicit or attempt to solicit any of the BNY-Mellon clients and/or customers
for whom you, the Company, Mellon or BNY-Mellon either performed the Relevant
Activities, or actively solicited work from during the 6-month period before
your Termination Date, to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with BNY-Mellon or (B) otherwise
interfere with or damage any relationship between BNY-Mellon and any such client
or customers.
               (iv) Nondisclosure. During your employment and thereafter, you
will not at any time communicate or disclose to any unauthorized person, without
the written consent of BNY-Mellon, any proprietary processes of BNY-Mellon or
other confidential information concerning its business, affairs, products,
suppliers or customers which, if disclosed, would have a material adverse effect
upon the business or operations of BNY-Mellon. You understand, however, that the
obligations of this Section 3(c)(iv) shall not interfere with your: (a) making
any disclosure of information in any action or proceeding relating to this
Agreement or as otherwise required by law or legal process; or
(b) participating, cooperating, or testifying in any action, investigation or
proceeding brought by any governmental agency or legislative body, any
self-regulatory organization, or BNY-Mellon’s Legal or Compliance Departments;
provided that, to the extent permitted by law, upon receipt of any such
subpoena, court order or other legal process compelling the disclosure of any
such information, you will give prompt written notice to BNY-Mellon so as to
provide it an opportunity to protect its interests in confidentiality to the
fullest extent possible. You understand that you will not be entitled to any
compensation from BNY-Mellon or to recover monetary damages or any other form of
personal relief from BNY-Mellon for your time incurred in responding to or
participating in any proceeding relating to any such subpoena, court order or
other legal process or otherwise

6



--------------------------------------------------------------------------------



 



in connection with any such action, investigation or proceeding, provided
however, that nothing contained in this Section shall (1) limit your rights or
the limit obligations of BNY-Mellon (A) under Section 4(b)(i) of this Agreement
or (B) under the by-laws and Certificate of Incorporation of BNY-Mellon,
including without limitation, your rights to, and BNY-Mellon’s obligation to
provide, indemnification or (2) limit or restrict your rights and remedies
against any party other than BNY-Mellon or any of its affiliates or
subsidiaries. You also agree to cooperate with BNY-Mellon with respect to any
past, present or future legal matters that relate to or arise out of your
employment with it or its predecessors. The obligations of this Section
3(c)(iv)) will not apply to the extent that the aforesaid matters (a) are
disclosed in circumstances where you are legally required to do so or (b) become
generally known to and available for use by the public otherwise than by your
wrongful act or omission.
               (v) Nondisparagement. During your employment and thereafter, you
will not, in any manner, directly or indirectly make or publish any statement
(orally or in writing) that would libel, slander, disparage, denigrate, ridicule
or criticize BNY-Mellon, any of its affiliates or any of their employees,
officers or directors, and BNY-Mellon will instruct the Executive Chairman, the
Chairman, the President and the Vice-Chairmen of BNY-Mellon, and the BNY-Mellon
directors, not to, in any manner, directly or indirectly make or publish any
statement (orally or in writing) that would libel, slander, disparage,
denigrate, ridicule or criticize you.
               (vi) Severability; Equitable Relief. You and the Company agree
that the covenants contained herein are reasonable, that valid consideration has
been and will be received therefor and that the agreements set forth herein are
the result of arm’s-length negotiations between the parties hereto.
Notwithstanding the foregoing, you and the Company agree that if a court of
competent jurisdiction determines that the length of time or any other
restriction, or portion thereof, set forth in this Section 3(c) is overly
restrictive and unenforceable, the court may reduce or modify such restrictions
to those which it deems reasonable and enforceable under the circumstances, and
as so reduced or modified, the restrictions of this Section 3(c) will remain in
full force and effect. You and the Company further agree that if a court of
competent jurisdiction determines that any provision of this Section 3(c) is
invalid or against public policy, the remaining provisions of this Section 3(c)
and the remainder of this Agreement will not be affected thereby, and will
remain in full force and effect. Notwithstanding Section 4(i) of this Agreement,
in the event of any violation by you of this Section 3(c), BNY-Mellon, in
addition to any other remedies it may have, will have the right to institute and
maintain a proceeding in a court of competent jurisdiction to compel specific
performance of the provisions of this Section 3(c) or to issue an injunction
restraining any action by you in violation of this Section 3(c), and/or to
obtain other equitable and monetary relief.
          (d) Definitions. The following definitions apply for purposes of this
Agreement:
               (i) “Cause” means termination upon (A) your willful and continued
failure to substantially perform your duties with BNY-Mellon other than any such
failure resulting from your incapacity due to physical or mental illness after
the Board of

7



--------------------------------------------------------------------------------



 



Directors of BNY-Mellon delivers to you a demand for substantial performance,
which specifically identifies the manner in which such Board believes that you
have not substantially performed your duties, (B) your willful engaging in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to BNY-Mellon, (C) your conviction of, or plea or nolo contendere to,
a felony, (D) your refusal to cooperate in any BNY-Mellon investigations after
BNY-Mellon has requested your cooperation, or (E) any other material violations
of BNY-Mellon’s written Code of Conduct. For purposes of this paragraph (i), no
act or failure to act on your part will be considered “willful” unless done, or
omitted to be done, by you in bad faith and without reasonable belief that your
action or omission was in, or not opposed to, BNY-Mellon’s best interest. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board of Directors of BNY-Mellon or based upon the advice of
counsel for BNY-Mellon will be conclusively presumed to be done, or omitted to
be done, by you in good faith and in BNY-Mellon’s best interests. It is also
expressly understood that your attention to matters not directly related to
BNY-Mellon’s business will not provide a basis for termination for Cause so long
as either the Board of Directors of the Company or BNY-Mellon has approved your
engagement in such activities. Notwithstanding the foregoing, you will not be
deemed to have been terminated for Cause unless and until there has been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board of Directors
of BNY-Mellon at meeting held for that purpose after reasonable notice to you
and an opportunity for you, together with your counsel, to be heard before the
Board of Directors of BNY-Mellon, finding that in the good faith opinion of such
Board you were guilty of the conduct set forth above in (A) through (E) of this
paragraph (i) and specifying the particulars thereof in detail.
               (ii) “Competitive Enterprise” means any business enterprise that
either (A) is a banking institution, whether incorporated or not, a substantial
portion of the business of which consists of exercising fiduciary powers similar
to those permitted to national banks under the authority of the Comptroller of
the Currency pursuant to 12. U.S.C. 92a, that competes anywhere with any trust,
safekeeping, custodial or related activities that BNY-Mellon is then engaged in
or (B) holds a 5% or greater equity, voting or profit participation interest in
any such banking institution.
               (iii) “Good Reason” means your termination of your employment
during the Transition Period based on the occurrence of any of the following
events without your prior written consent if within 30 days after receipt from
you of a notice describing the circumstances that constitute Good Reason
BNY-Mellon fails to cure such circumstances:
                    (A) your removal from BNY-Mellon’s Executive Committee;
                    (B) any material and adverse change in your duties or
responsibilities with BNY-Mellon (including your reporting responsibilities), or
any material and adverse change in your corporate title or status with
BNY-Mellon, in any case from that established by BNY-Mellon as of the Effective
Date, consistent with the position set forth in Section 1 of this Agreement;

8



--------------------------------------------------------------------------------



 



                    (C) BNY-Mellon’s reduction of your base salary or reduction
of your annual and long-term target bonus opportunities (other than any
across-the-board bonus opportunity reductions applicable to all members of the
Executive Committee), in each case as in effect immediately before the Effective
Date. Subject to the foregoing, you acknowledge that a reduction in your earned
annual or long term bonus amounts do not constitute Good Reason under this
Agreement as long as any such amounts have been determined and earned in
accordance with the applicable bonus opportunity guidelines;
                    (D) BNY-Mellon’s requirement that you are based at an office
located more than 50 miles from where your office with BNY-Mellon is located
established as of the Effective Date, except for travel required by BNY-Mellon’s
business or travel to an extent substantially consistent with your business
travel obligations for the Company immediately before the Effective Date; or
                    (E) BNY-Mellon’s failure to obtain from any Successor
(defined below) the assent to this Agreement contemplated by Section 4(a)(i)
hereof.
If you do not provide written notice to BNY-Mellon within 90 days after you have
knowledge that an event constituting Good Reason has occurred and terminate
employment within two years following the first occurrence of such event, that
event will no longer constitute Good Reason.
               (iv) “Relevant Activities” include any activity (A) which is
similar or substantially related to any activities in which you were engaged, in
whole or in part, at the Company or BNY-Mellon; (B) for which you had direct or
indirect managerial or supervisory responsibility at the Company or BNY-Mellon
or (C) which calls for the application of the same or similar specialized
knowledge or skills as those used by you in your activities with the Company and
BNY-Mellon.
               (v) “Restricted Period” means the period beginning on your
Termination Date and ending on the date 12 months thereafter.
               (vi) “Retirement” means termination after you reach age 55.
               (vii) “Termination Date” means (a) if your employment is
terminated by BNY-Mellon for Cause or by you for Good Reason, the date specified
in the Notice of Termination, or (b) if your employment is terminated by
BNY-Mellon for any reason other than Cause, the date specified in the Notice of
Termination, which in no event will be a date earlier than 90 days after the
date on which a Notice of Termination is given, unless an earlier date has been
expressly agreed to by you in writing either in advance of, or after, receiving
such Notice of Termination. If BNY-Mellon terminates your employment for Cause,
and if you have not previously expressly agreed in writing to the termination,
then within 30 days after your receipt of the Notice of Termination with respect
thereto, you may notify BNY-Mellon that a dispute exists concerning the
termination, in which event the Termination Date will be the date set either by
mutual

9



--------------------------------------------------------------------------------



 



written agreement of the parties or by the arbitrators in a proceeding as
provided in Section 4(i) hereof. During the pendency of any such dispute,
BNY-Mellon may place you on unpaid leave, provided that you will be permitted to
continue to participate in any BNY-Mellon group health plans in which you were a
participant just before the time the Notice of Termination is given and until
the dispute is resolved in accordance with Section 4(i).
          (e) Notice of Termination. Any purported termination by you or
BNY-Mellon occurring after the Effective Date will be communicated to the other
party by a written Notice of Termination. For purposes of this Agreement,
“Notice of Termination” means a notice indicating the specific termination
provision in this Agreement relied upon.
          (f) Death or Disability. If your employment terminates due to your
death or “disability” (as defined for purposes of the Team Bonus Award Program,
or if no such definition applies, under the BNY-Mellon disability policy then in
effect) during the Transition Period, in addition to any other rights you may
have, you will be entitled to full vesting and payment of your Team Bonus Award.
Notwithstanding anything to the contrary herein, for purposes of this Agreement,
a termination as a result of your death or disability will not be treated as a
termination other than for Cause pursuant to Section 3(a).
     4. Additional Provisions.
          (a) Successors; Binding Agreement.
               (i) BNY-Mellon will require, by agreement in form and substance
reasonably satisfactory to you, assent to the fulfillment of BNY-Mellon’s
obligations under this Agreement from any Successor (as defined herein). For
purposes of this Agreement, “Successor” means any person (as such term is
defined in Section 3(a)(9) and as used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
BNY-Mellon’s business directly, by merger or consolidation, or indirectly, by
purchase of the combined voting power of BNY-Mellon’s then outstanding
securities or otherwise.
               (ii) This Agreement will inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, will be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.
               (iii) For purposes of this Agreement, references to “BNY-Mellon”
include any corporation or other entity which is the surviving or continuing
entity in respect of any merger, consolidation or form of business combination
in which BNY-Mellon ceases to exist, including but not limited to any Successor.
          (b) Fees, Expenses and Interest; Mitigation.

10



--------------------------------------------------------------------------------



 



               (i) BNY-Mellon will reimburse you, on a current basis, for all
reasonable legal fees and related expenses you incur in connection with this
Agreement after the Merger, including, without limitation, all such fees and
expenses, if any, that you incur in (1) contesting or disputing any termination
of your employment, or which you incur in seeking advice with respect to the
matters set forth in this Agreement; (2) your seeking to obtain or enforce any
right or benefit provided by this Agreement, in each case, regardless of whether
or not your claim is upheld or ultimately successful on the merits and (3)
responding to any subpoena, court order or other legal process as described in
Section 3(c)(iv). You will be required, however, to repay any such amounts to
BNY-Mellon to the extent that a court issues a final and non-appealable order
setting forth the determination that the position taken by you was frivolous or
advanced by you in bad faith. In addition to the fees and expenses provided
herein, you will also be paid interest on any disputed amount ultimately paid to
you at the prime rate announced by BNY-Mellon from time to time from the date
payment should have been made until paid in full. Such rights are in addition to
and shall not limit any indemnification rights you may have under the
Certificate of Incorporation of BNY-Mellon, and the by-laws of the Company and
The Bank of New York.
               (ii) You will not be required to mitigate the amount of any
payment BNY-Mellon becomes obligated to make to you in connection with this
Agreement by seeking other employment or otherwise.
          (c) Certain Additional Payments. The parties hereto acknowledge that
the Company will not undergo a change in its ownership or effective control due
to the Merger for purposes of Sections 280G and 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), and, therefore, any payments made to you
pursuant to this Agreement or otherwise from the Company or BNY-Mellon in
connection with the Merger will not be deemed “parachute payments” as defined
under Section 280G of the Code. However, in the event of a subsequent change in
the ownership or effective control of BNY-Mellon following the Merger, if any
payments under this Agreement at any time would constitute “excess parachute”
payments under Section 280G Code, BNY-Mellon’s obligations to you with respect
to such payments will be determined in accordance with applicable provisions of
your Existing CIC Agreement which require that you be provided with a gross-up
for any excise taxes imposed under Sections 280G and 4999 of the Code (for
purposes of clarity, and for purposes of example only, notwithstanding your
election to receive benefits under this Agreement rather than the Existing CIC
Agreement in the event of a Change in Control of BNY-Mellon).
          (d) Taxes. All payments to be made to you under this Agreement will be
subject to required withholding of federal, state and local income and
employment taxes.
          (e) Survival. The respective obligations of, and benefits afforded to,
BNY-Mellon and you under this Agreement will survive termination of this
Agreement, except in the event that the consummation of the Merger does not
occur.
          (f) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt

11



--------------------------------------------------------------------------------



 




requested, postage prepaid and addressed, to the appropriate address set forth
on the first page of this Agreement, provided that all notices to BNY-Mellon
will be directed to the attention of the General Counsel of BNY-Mellon, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address will be effective
only upon receipt.
          (g) Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and, before the Effective Date, the Company, and
after the Effective Date, BNY-Mellon. No waiver by either party hereto at any
time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
will be governed by the laws of the State of New York applied without regard to
conflict of laws principles.
          (h) Validity. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect. Any
such invalid or unenforceable provision shall be deemed severed from, and no
longer a part of, the remaining provisions of this Agreement.
          (i) Arbitration. Other than as specifically described in
Section 3(c)(vi) of this Agreement, any dispute or controversy arising under or
in connection with this Agreement will be settled exclusively by arbitration in
New York City by 3 arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. BNY-Mellon will bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 4(i).
          (j) Section 409A of the Code. If your termination of employment occurs
during 2007, there will be no payment under Section 3(a)(iii)(A), (B) or (C) or
clause (2) or (3) of Section 3(b) until January 1, 2008 unless the LTIP and the
accompanying award agreement would have provided for an earlier payment on such
termination. In addition, if you are a “specified employee” within the meaning
of Section 409A of the Code at the time of your termination of employment, any
payments to you pursuant to Section 3(a)(i), Section 3(a)(iii) (other than with
respect to stock options, restricted shares or performance shares that are not
subject to Section 409A of the Code), Section 3(a)(v), or clause (2) with
respect to Performance Units, clause (3) with respect to restricted share units
or clause (4) of Section 3(b), and any benefits to you pursuant to
Section 3(a)(vi) to the extent required by Treas. Reg. §409A-1(a)(5), will be
delayed until the day after the six-month anniversary of your Termination Date,
or if earlier, the date of your death (at which time you will be provided with
all payments that would have been made to you through such time but for this
sentence and provided reimbursement for all benefits that would have been
provided to you through such time but for this sentence). Without limiting the
foregoing, this Agreement will be interpreted in a manner to avoid adverse
consequences to you under Section 409A of the Code. If any compensation or
benefits provided by this Agreement may result in the application of
Section 409A of the Code, after giving effect

12



--------------------------------------------------------------------------------



 




to the first two sentences of this Section 4(j), you and BNY-Mellon will agree
on a modification to the Agreement in the least restrictive manner necessary in
order to, where applicable (1) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A, or (2) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications such that you will receive
all payments and benefits hereunder in the shortest amount of time from the date
otherwise due, while no portion of any payments to you hereunder will be subject
to the excise taxes of Section 409A of the Code, in each case, without any
diminution in the value of the payments to you.

13



--------------------------------------------------------------------------------



 



          If this Agreement is acceptable to you, please sign both copies of
this letter indicating your agreement to its terms, keep one signed copy of the
letter for yourself and return the other signed copy to me. This Agreement may
be executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile will be deemed an original
signature.
          We thank you for the valuable services you have performed for the
Company, and we look forward to your continued contribution to the success of
the Company through its transition into BNY-Mellon.

            Sincerely,


The Bank of New York Company, Inc.
      /s/ John M. Liftin       Name:   John M. Liftin      Title:   Vice
Chairman and General Counsel     

          Accepted and Agreed:    
 
        /s/ Thomas P. Gibbons           Thomas P. Gibbons    
Date:
  June 26, 2007    
 
 
 
   

14



--------------------------------------------------------------------------------



 



Exhibit A
G E N E R A L R E L E A S E
          GENERAL RELEASE (this “Release”) by Thomas P. Gibbons (“you”) in favor
of The Bank of New York Mellon Corporation (the “Company”), its subsidiaries,
affiliates, and all of their officers, directors, employees, shareholders,
attorneys and agents and their predecessors, successors and assigns,
individually and in their official capacities (together, the “Released
Parties”).
          WHEREAS, you have been employed as [title] of the Company; and
          WHEREAS, you are seeking payments under your Transition Agreement,
dated June 25, 2007 (as the same may have been amended from time to time, the
“Transition Agreement”), with the Company that are conditioned on the
effectiveness of this Release.
          NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the parties agree as follows:
          1. General Release. You, for yourself and for your heirs, executors,
administrators, successors and assigns, knowingly and voluntarily forever waive,
terminate, cancel, release and discharge the Released Parties from and against
any and all legally waivable claims, causes of action, allegations, rights,
obligations, liabilities or charges (collectively, “Claims”) that you (or your
heirs, executors, administrators, successors and assigns) have or may have,
whether known or unknown, by reason of any matter, cause or thing occurring at
any time before and including the date of this Release, including, without
limitation, claims for compensation or bonuses (including, without limitation,
any claim for an award under any compensation plan or arrangement); breach of
contract; tort; wrongful, abusive, unfair, constructive or unlawful discharge or
dismissal; impairment of economic opportunity defamation; age and national
origin discrimination; sexual harassment; back pay; front pay; benefits’
attorneys’ fees; whistleblower claims; emotional distress’ intentional
infliction of emotional distress’ assault’ battery; pain and suffering; punitive
or exemplary damages; violations of the Equal Pay Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1991,
the Employee Retirement Income Security Act, the Older Workers Benefit
Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the Worker Adjustment
and Retraining Notification Act of 1989, the Family and Medical Leave Act of
1993, the New York State and New York City anti-discrimination laws, including
all amendments to any of the aforementioned acts; and violations of any other
federal, state, or municipal fair employment statutes or laws, including,
without limitation, violations of any other law, rule, regulation or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to your employment with the Company and its
affiliates (and their respective predecessors) or the termination of that
employment. In addition, in consideration of the provisions of this Release, you
further agree to waive any and all rights under the laws of any jurisdiction in
the United States or any other country that limit a general release to those
claims that are known or suspected to exist in your favor as of the Effective
Release Date (as defined

15



--------------------------------------------------------------------------------



 




below). You also understand you are releasing any rights or claims concerning
bonus(es) and any award(s) or grant(s) under any incentive compensation plan or
program, except as specifically set forth in the Transition Agreement.
          2. Surviving Claims: Notwithstanding anything herein to the contrary,
this Release shall not:
               (a) release any Claims relating to the payments and benefits set
forth in the Transition Agreement;
               (b) release any Claims arising after the date of this Release;
               (c) limit or prohibit in any way your (or your beneficiaries’ or
legal representatives’) ability to bring an action to enforce the terms of this
Release;
               (d) release the Company’s obligations to you as a past, present,
or future customer or client of the Company or its affiliates;
               (e) release any claim for employee benefits under plans covered
by the Employee Retirement Income Security Act of 1974, as amended, or other
vested benefits to the extent that such claims may not lawfully be waived or for
any payments or benefits under any plans of the Company that have vested
according to the terms of those plans;
               (f) release any claims for indemnification in accordance with
applicable laws and the corporate governance documents of the Company including
any right to contribution, in accordance with their terms as in effect from time
to time or pursuant to any applicable directors and officers insurance policy
with respect to any liability incurred by you as an officer or director of the
Company or any right you may have to obtain contribution as permitted by law in
the event of entry of judgment. The Claims that are not released pursuant to
this Section 2 are collectively referred to as the “Surviving Claims.”
          3. Additional Representations and Covenants. You represent and warrant
that you have not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Released Party nor have you assigned,
pledged, or hypothecated as of the Effective Release Date your claim to any
person and no other person has an interest in the claims that you are releasing.
You also agree that should any person or entity file or cause to be filed any
civil action, suit, arbitration, administrative charge or other legal proceeding
seeking equitable or monetary relief concerning any claim released by you
herein, you shall not seek or accept any personal relief from or as the result
of such civil action, suit, arbitration, administrative charge or other legal
proceeding.
          4. Your Acknowledgements. You acknowledge and agree that you have read
this Release in its entirety and that, except for the Surviving Claims, this
Release is a general release of all known and unknown claims, including, without
limitation, to rights and claims arising under ADEA. You further acknowledge and
agree that:
               (a) this Release does not release, waive or discharge any rights
or claims that may arise for actions or omissions after the date of this
Release;

16



--------------------------------------------------------------------------------



 



               (b) you are entering into this Release and releasing, waiving and
discharging rights or claims only in exchange for consideration which you are
not already entitled to receive;
               (c) you have been advised, and are being advised by this Release,
to consult with an attorney before executing this Release, and you acknowledge
that you have consulted with counsel of your choice concerning the terms and
conditions of this Release;
               (d) you have been advised, and are being advised by this Release,
that you have 21 days within which to consider this Release; and
               (e) you are aware that this Release shall become null and void if
you revoke your agreement to this Release within 7 days following the date of
execution and delivery of this Release. You may revoke this Release at any time
during such 7-day period by delivering (or causing to be delivered) to the
Company’s Director of Human Resources a written notice of your revocation of
this Release. In the event that the 7th day following the date you sign this
Release falls on a Saturday, Sunday or legal holiday, you will have until 5:00
p.m. on the next business day to deliver your written notice of revocation. You
expressly understand and agree that if you do not sign this Release, or if you
revoke it within this 7-day period, you are not entitled to, and will not
receive, any of the payments or benefits provided for under the Transition
Agreement.
               (f) this Release shall become effective and irrevocable on the
8th day following the day on which you have signed it, unless you have revoked
it as provided in Paragraph 4(e) above (“Effective Release Date”).
          5. Additional Agreements. You acknowledge and represent that you have
returned or will return prior to the Effective Release Date , all Company-owned
property, including but not limited to, all documents and records, materials,
policies, procedures, forms and documents, identification cards, credit cards,
telephone cards, files, memoranda, keys and other equipment and/or supplies in
your possession, custody or control and all copies thereof, that you have
retained no such item in your possession, custody or control, and you understand
that the Company has relied upon your representation and that the return of such
property is an express condition of your Transition Agreement and this Release.
You may retain all benefits-related documents pertaining to you.

     
 
   
 
  Thomas P. Gibbons

17



--------------------------------------------------------------------------------



 



         
STATE OF
  )     
 
  )ss.:    
COUNTY OF
  )     

     On this     day of     , before me personally came Thomas P. Gibbons to me
known and known to me to be the person described in and who executed the
foregoing Release and he duly acknowledged to me that he executed the same.

     
 
   
 
  Notary Public

 



--------------------------------------------------------------------------------



 



Schedule
Thomas P. Gibbons — Proposed Team Bonus Award: $3,750,000

 